Hanson-E v. State                                                   















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-088-CR

     EUGENE HANSON,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 12th District Court
Leon County, Texas
Trial Court # 7847-B
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Eugene Hanson pleaded guilty to possession of a controlled substance, cocaine, and, pursuant
to a plea bargain, the court assessed punishment of ten years' incarceration.   Tex. Health &
Safety Code Ann. §§ 481.102(3)(D), 481.115 (Vernon 1992 & Supp. 1996).  He appealed his
conviction to this court.  We conclude that Hanson's failure to appear for a hearing convened by
the trial court at our order constitutes abandonment of the appeal and affirm his conviction on the
record.
      Hanson filed his notice of appeal on March 6, 1996.  The transcript was filed in this court on
April 25, and the statement of facts was filed on May 6.  Although Hanson's brief was due on
June 19, no brief has been filed.  Tex. R. App. P. 74(k).  By a letter dated June 26, our clerk
notified Hanson that his brief was overdue and instructed him to file a brief within ten days of the
date of the letter, i.e. by July 8.   Id. 74(l)(2).  However, he did not file a brief and, on July 24,
we abated this cause and instructed the trial court to conduct a hearing to determine why a brief
has not been filed and whether Hanson desired to proceed with the appeal.  Id. 74(l)(2), 83.  The
court set the hearing and, according to the order filed by the court, the State sent notice to Hanson
of the hearing by first class U.S. mail.  The notice did not return undelivered, yet Hanson failed
to appear at the hearing.   
      Hanson has failed to respond to our notices indicating that the appeal would be submitted on
the record and requesting that he file his brief.  He has failed to appear at a hearing called by the
trial court on our order.  Therefore, we conclude that he has abandoned his appeal.  Meza v. State,
742 S.W.2d 708, 708 (Tex. App.—Corpus Christi 1987, no pet.); see also Horvath v. State, 884
S.W.2d 789, 790 (Tex. App.—Fort Worth 1994, no pet.); Coleman v. State, 774 S.W.2d 736,
738-39 (Tex. App.—Houston [14th Dist.] 1989, no pet.).
      As in Meza, we have examined the transcript and statement of facts for fundamental error
which should be reviewed in the interest of justice.  Meza, 742 S.W.2d at 709; see also Lott v.
State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994).  Finding none, we affirm the judgment.  
                                                                                 PER CURIAM
 
Before Chief Justice Davis,
          Justice Cummings, and
          Justice Vance
Affirmed
Opinion delivered and filed August 30, 1996
Do not publish